Citation Nr: 1119335	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  08-12 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an effective date prior to August 17, 2005, for a grant of a 100 percent evaluation for service-connected posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from January 1968 to December 1969.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Oakland, California, Regional Office (RO) of the Department of Veterans Affairs (VA).

In March 2011, the Veteran testified at a videoconference hearing conducted before the undersigned Veterans Law Judge.  A copy of the transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran filed a claim for service connection for posttraumatic stress disorder (PTSD) on October 10, 1995.  

2.  The Veteran filed a timely notice of disagreement (NOD) regarding the denial of this claim; no statement of the case (SOC) was issued.

3.  A December 2000 rating decision granted service connection for PTSD, and assigned a 30 percent evaluation, effective October 10, 1995.

4.  The Veteran filed a timely NOD regarding the assigned evaluation; no SOC was issued addressing this issue until March 2003.  

5.  The Veteran perfected an appeal of the increased evaluation issue.  

6.  Total social and occupational impairment due to PTSD was not demonstrated by the evidence of record prior to August 17, 2005. 



CONCLUSION OF LAW

The criteria for an effective date prior to August 17, 2005 for a 100 percent evaluation for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.400, 4.130, Diagnostic Code 9411 (1996) and (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  "[O]nce a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 490.  Thereafter, different notice provisions are applicable.  Goodwin v. Peake, 22 Vet. App. 128, 134 (2009).  For increased rating claims, the VCAA requires generic notice of the type of evidence needed to substantiate the claim, i.e., evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009).

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. __ (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Here, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).   Here, as is further discussed below, the current appeal is taken from the original claim for, and grant of, service connection.  Accordingly, section 5103(a) notice is not required.  Additionally, a March 2002 letter containing the appropriate content of notice regarding how to substantiate an increased evaluation claim was sent to the Veteran prior to initial adjudication of that issue, which eventually resulted in the assignment of a 100 percent evaluation.  Furthermore, March 2006 and March 2007 letters informed the Veteran how to substantiate the assignment of an earlier effective date, prior to initial adjudication of that issue.  Moreover, the Veteran was represented by a certified veterans' service organization throughout the claims process.  Accordingly, VA's duty to notify has either has been satisfied or any deficiency has caused no prejudice to the Veteran.  

The Board recognizes that Effective November 7, 1996, the regulations under which mental disorders are rated, were amended.  Any failure of the RO to address the previous criteria is harmless as the appellant has essentially argued that his symptoms prior to August 2005 resulted in total occupational impairment and would meet the criteria for a 100 percent rating, either under the old or new criteria.  As discussed above, the evidence does not show total occupational or social impairment, prior to August 17, 2005, which is necessary for the assignment of a 100 percent rating under either criteria.  No further notice to the appellant is warranted in this case.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009) (Generic notice in response to a claim for an increased rating is all that is required).

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records, VA medical records, and identified private medical records have been obtained.   In March 2011, the Veteran submitted additional evidence with a waiver of RO adjudication.  See 38 C.F.R. § 20.1304(c) (2010) (holding that any additional pertinent evidence received by the Board that has not already been considered by the RO must be referred to the RO for consideration unless there has been a waiver of such consideration).  No VA medical examination is required in this appeal because the determination of the appropriate effective date for the 100 percent evaluation is based on when the Veteran's PTSD caused total social and occupational impairment and there is sufficient competent medical evidence of record from the relevant time period to decide the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Additionally, the Veteran provided testimony at a March 2011 Board videoconference hearing.  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

The complex procedural history of this appeal is relevant to the determination of the appropriate effective date for the currently assigned 100 percent evaluation.  On October 10, 1995, the Veteran filed a claim for service connection for PTSD.  In a November 1996 rating decision, the RO denied service connection.  In November 1997, the Veteran filed a timely notice of disagreement (NOD).  In March 1998, the RO issued a statement of the case (SOC) but sent it to an old address; the appeal thus remained pending.  See 38 C.F.R. § 19.25 (2010) (noting that notice of RO decisions is required).

In February 2000, the Veteran filed a claim to reopen.  In a December 2000 rating decision, the RO granted service connection based on receipt of a DD-215 which indicated the Veteran's receipt of a Combat Infantryman Badge and his stressors as reported in a VA examination.  The RO assigned a 30 percent disability evaluation, effective February 28, 2000, the date of receipt of the Veteran's claim to reopen.  See 38 C.F.R. § 3.400(q)(2).  In a February 2001 NOD, the Veteran disagreed with the evaluation and the effective date, requesting an effective date of October 1995.  In a June 2001 rating decision, the RO granted a 70percent evaluation and assigned an effective date of October 10, 1995, noting that the SOC had been sent to an erroneous address and had thus remained pending.  The rating decision granted in full the Veteran's effective date appeal.  The RO did not, however, issue an SOC regarding the evaluation even though a 100 percent evaluation had not been awarded.  See 38 C.F.R. § 19.26 (2010) (noting after a timely and proper NOD is filed, the RO is to issue an SOC); Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995) (noting that the filing of a NOD initiates the appeal process and requires VA to issue an SOC); AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (finding that a claim remains in controversy where less than the maximum available benefit is awarded, unless the Veteran expresses a clear intent to limit the issue on appeal).  The increased initial evaluation claim was thus pending as of the date of the Veteran's claim for service connection, October 10, 1995.  

In January 2002, the Veteran filed a claim for an increased evaluation for PTSD.  In a July 2002 rating decision, the RO denied the claim, continuing the 70percent evaluation.  In November 2002, the Veteran filed an NOD regarding the evaluation.  A March 2003 SOC continued the 70percent evaluation, and in July 2003, the Veteran filed a substantive appeal.  In a November 2006 rating decision and supplemental SOC, the RO assigned a 100percent evaluation for PTSD, effective March 27, 2006, the date the Veteran entered an outpatient treatment program for PTSD and alcohol abuse.  See 38 C.F.R. § 3.400(o).  

In January 2007, the Veteran submitted an NOD regarding the effective date of the 100 percent evaluation.  The Board finds, however, that issue was already on appeal and pending via the Veteran's February 2001 NOD regarding the evaluation.  Here, the issues of entitlement to an effective date prior to August 17, 2005 for a 100 percent evaluation and entitlement to an increased initial evaluation prior to August 17, 2005 are identical.  Although the RO treated the January 2007 submission as a separate claim, the Board has construed this as an NOD.  See Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006) (holding that there are no free-standing claims for earlier effective dates; after a rating decision that grants service connection and assigns an effective date is final, an earlier effective date may be established only by a request for revision of that decision based on clear and unmistakable error).  

In February 2007, the Veteran submitted a statement withdrawing his appeal and stating that he was satisfied with the November 2006 rating decision assigning a 100 percent evaluation for his PTSD.  Despite this statement, in March 2007 the RO sent the Veteran a VCAA letter regarding how to substantiate a claim for an earlier effective date.  In March 2007, the Veteran submitted a statement indicating that he disagreed with the effective date for the 100 percent evaluation.  A June 2007 rating decision assigned an effective date of August 17, 2005, the date of a private medical evaluation that determined the Veteran was totally occupationally impaired.  See 38 C.F.R. § 3.400(o).  Thereafter, the Veteran perfected an appeal regarding the effective date, requesting that the 100 percent evaluation be assigned as of the date of his original claim for service connection.  

In summary, the Veteran has an increased evaluation claim that has been pending since he filed his October 10, 1995 claim for service connection because SOCs were not issued in response to the timely November 1997 and February 2001 NODs.  Because a March 2003 SOC was responsive to the issue of an increased evaluation, and the Veteran filed a July 2003 substantive appeal regarding that SOC, this issue is perfected and is before the Board.  As noted above, however, that issue and the issue of an effective date prior to August 17, 2005 for a grant of a 100 percent evaluation are identical.  The relevant determination in both issues is the date that the evidence shows total social and occupational impairment due to PTSD, prior to August 17, 2005, but not prior to October 10, 1995, the date of the original claim.  See 38 C.F.R. § 3.400(b) (the effective date of an award of compensation based on an original claim is the later of the date of receipt of the claim or the date entitlement arose); 38 C.F.R. § 4.130, Diagnostic Code 9411 (a 100 percent evaluation is assigned for PTSD with total social and occupational impairment).  Both determinations require that the Board review the entire evidence of record to make the determination.  Accordingly, the Board will proceed to adjudicate this claim as characterized on the first page of this decision. 

The Veteran contends that he is entitled to an effective date prior to August 17, 2005 for the 100 percent evaluation for his PTSD.  At the March 2011 Board hearing, he and his representative asserted that although he remained employed for years, it was only due to his brother making certain allowances for him in a self-owned company.  He stated that he only worked a few hours per day, which was just enough to supplement his disability payments, and that this was not gainful employment. 

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  A claim is defined as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2010).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  38 C.F.R. § 3.155(a) (2010).  VA must look to all communications from a claimant that may be interpreted as applications or claims - formal and informal - for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

In some cases, a report of examination or hospitalization may be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(b) (2010).  The date of outpatient or hospital examination or date of admission to a VA hospital will be accepted as the date of receipt of a claim when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157(b).

For PTSD, a 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Under schedular criteria of Diagnostic Code 9411, in effect prior to November 7, 1996, a 70 percent evaluation is warranted if the veteran's ability to establish and maintain effective or favorable relationships with people is severely impaired and the veteran's psychoneurotic symptoms are of such severity and persistence that there is severe impairment in the veteran's ability to obtain or retain employment.  A 100 percent rating is warranted when the PTSD resulted in the following:  The attitudes of all contacts except the most intimate are so adversely affected as to result in virtual isolation in the community.  Totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior.  Demonstrably unable to obtain or retain employment.  See 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

Here, the date of receipt of the claim for service connection was October 10, 1995.  A review of the claims file indicates that no other prior documents or communications of record may be interpreted as a formal or informal claim for service connection for PTSD.  See 38 C.F.R. § 3.1(p), 3.155(a), 3.157(b); see also Servello, 3 Vet. App. at 198.  September 1995 VA records noted rule out PTSD, but did not provide a definitive diagnosis.  The Board finds that these records do not constitute an informal claim.  Even if the date of claim is in September 1995, rather than October 1995, the crux of this appeal is the date of entitlement.  

The issue is thus when the evidence shows entitlement to a 100 percent evaluation.  The date that the RO determined that entitlement to a 100 percent evaluation arose was August 17, 2005, the date of a VA PTSD examination.  The Board has reviewed the evidence of record beginning in October 1995.  A November 1995 VA record assessed rule out PTSD.  Another November 1995 VA record noted that the Veteran denied suicidal and homicidal ideations and flashbacks.  It was noted that the Veteran had missed a few counseling sessions due to being out of town doing construction work.  A December 1995 VA record noted rule out PTSD.  These records also diagnosed other psychiatric disabilities and alcohol abuse.  An April 2000 Vet Center Intake form noted that the Veteran's PTSD caused moderate to severe difficulty in the Veteran's life.  The following symptoms were noted:  euthymic mood and affect, logical and coherent thought processes, full orientation, fair social judgment and insight, and provocative interpersonal behavior.  The examiner concluded that the Veteran had considerable difficulty working for other people, and he had finally given up and ran a small inconsequential handyman business out of his home.  The business gave him some income, but he had no savings or retirement.  The examiner assigned a GAF score of 52 which contemplates moderate symptoms, for example, a flat affect and circumstantial speech, or occasional panic attacks, or moderate difficulty in social, occupational, or school functioning, such as having few friends, and conflicts with peers or co-workers.  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).

An August 2000 VA examination report noted the following PTSD manifestations:  irritability, intrusive memories, guilt, hypervigilance, startle response, dysphoric mood, passing suicidal ideations without intent and no hallucinations.  The Veteran reported playing golf.  He felt estranged from other people.  The Veteran stated that after service discharge, he did landscape carpentry and then worked for himself doing carpentry.  Two years prior, he began helping out his brother with a business the brother had started which involved selling promotional products online.  The Veteran reported that it was part-time a few hours a day.  He reported several relationships, none of which had lasted, and that a relationship of four years that had recently ended.  He was drinking a bottle of wine per night and was also drinking hard liquor.  He reported that he was close to his family and had a handful of close friends.  The Veteran reported he was working 4 hours a day for his brother, did not have contacts in the area regarding carpentry work since he had recently moved, and was looking for work that he could do on the Internet.  The examiner noted moderate symptoms and assigned a GAF score of 52 which contemplates moderate symptoms, for example, a flat affect and circumstantial speech, or occasional panic attacks, or moderate difficulty in social, occupational, or school functioning, such as having few friends, and conflicts with peers or co-workers.  See DSM-IV, 46-7.

Vet Center records from 2000 through 2002 indicate the Veteran received individual counseling approximately twice per month.  In a February 2001 letter, a private psychologist noted that he had seen the Veteran 10 years prior.  The Veteran had reported that at that time he was working in construction and doing art work.  He was earning a living, although not getting ahead.  The Veteran's PTSD was severe.  The examiner stated that the Veteran had a series of relationships that ended for a variety of reasons, and periods of depression that would lift and permit the Veteran to continue with his work.  In a January 2002 VA medical record, the Veteran reported that he couldn't begin a chemical dependence treatment program because he worked at a family business and would not be able to arrange his schedule around treatment at this time.  He had plans to schedule his admission for March 2002, after he got back from a business trip.  In another January 2002 VA record, it was noted that the Veteran had had a variety of occupations and was currently trying to start another business.  

In a January 2002 submission, the Veteran stated that he had a change in his employability status.  He was not doing well with his work or personal life.  He reported that his part time work had been reduced to a few difficult hours per day to handle emergencies and any situations that required his personal attention.  His tolerance and patience was present only for nice customers and he dealt with more demanding calls by hanging up or arguing with the caller.  In a March 2002 counseling session note, a Vet Center psychologist, Dr. M, noted that the session was spent discussing the Veteran's unemployability, but provided no basis for that statement.  In another March 2002 Vet Center record, the Veteran cancelled his session as he was away on a business trip.  At an April 2002 VA examination, the Veteran reported that he currently worked in a family-owned business of promotional products in which he processes the orders.  The examiner determined there were mild difficulties with work that did not rise to the level of total occupational impairment.  The examiner found that there was no gross impairment of thought, hallucinations, delusions, or suicidal ideation.  The diagnosis was stable PTSD.  The GAF score assigned was 70, which contemplates mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships.  See DSM-IV at 46-47.  

At an August 2003 VA examination, the Veteran reported that he was currently working part-time in a family-owned promotional business.  The following symptoms were noted:  blunted affect, normal speech, normal thought process and content, and fair insight, judgment, and impulse control.  There were no suicidal or homicidal ideations.  The examiner noted the Veteran was isolative.  A GAF score of 45 was assigned, which contemplates serious symptoms, for example suicidal ideation, severe obsessional rituals, and frequent shoplifting; or any serious impairment in social, occupational, or school functioning, for example having no friends and being unable to keep a job.  See DSM-IV at 46-47.  In an October 2004 statement, the Veteran reported that he was currently working an average of 2 hours per day for his brother's company.  This enabled him to make a small amount of money to supplement his disability check.  

At the August 2005 VA examination, the examiner determined the Veteran was not totally socially and occupationally impaired due to PTSD and alcohol.  In a February 2006 lay statement, the Veteran's brother noted that he formed a promotional products advertising company approximately 6 years prior and offered the Veteran employment.  It was mutually beneficial in that it gave the Veteran an opportunity to get away from the strenuous carpentry work and provided help to the brother.  The company had struggled since its inception and operations had been suspended on December 31, 2005.  In a May 2006 letter, a private psychologist, Dr. M., who treated the Veteran at the Vet Center, provided an opinion that the Veteran was unable to work due to his PTSD.  At the March 2011 Board hearing, the Veteran provided testimony that he worked for his brother was so that he could work a few hours to earn money.  He testified that although he remained employed for years, it was only due to his brother making certain allowances for him.  He also asserted that he only worked a few hours per day, just enough to earn money when he could, and that this was not gainful employment.  He processed orders from his house and did not have to interact with anyone.  He contended that he would have been unable to work in an environment where he had to deal with people.  The Veteran submitted social security records which showed that his yearly income since 2000 ranged from $979 to $2,700, with no income for 2007 and 2008.  

The Board finds that the Veteran was not entitled to a 100 percent prior to August 17, 2005.  The evidence of record indicates that the Veteran's PTSD symptomatology was severe prior to August 17, 2005, but does not demonstrate total occupational and social impairment.  The Veteran's symptomatology was serious as he exhibited anger, irritability, self-isolation, social estrangement, depression, hypervigilance, startle response, and guilt.  Additionally, the GAF scores reflected moderate and serious symptomatology.  But the Veteran was able to engage in some employment throughout the time period, and although this may not be gainful employment as the Veteran argues, this is not the standard required for a 100 percent evaluation, but for a TDIU rating.  Compare 38 C.F.R. § 4.114, Diagnostic Code 9411 with 38 C.F.R. § 4.16 (2010) (noting that TDIU is granted where service-connected disabilities prevent the retaining of gainful employment).  Additionally, he retained some friends and was close to his family throughout the time period.  The Veteran's severe symptomatology is reflected by the assignment of a 70 percent evaluation during this time period, which contemplates either severe occupational and social impairment or occupational and social impairment with deficiencies in most areas, including work, school, family relations, judgment, thinking, or mood.  38 C.F.R. § 4.130, Diagnostic Code 9411(1996) and (2010).  But total social and occupational impairment is not shown prior to August 17, 2005.  Thus, the proper effective date is the later of October 10, 1995 and August 17, 2005.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  Accordingly, an effective date prior to August 17, 2005 is not warranted.  


In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An effective date prior to August 17, 2005 for the grant of a 100 percent evaluation for service-connected PTSD is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


